Citation Nr: 1736412	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-16 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for tinnitus, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for bilateral hearing loss, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for degenerative disc disease at L4-L5, evaluated as 10 percent disabling prior to December 23, 2016, and 20 percent from that date.

4.  Entitlement to an initial compensable evaluation for radiculopathy, sciatic nerve, left lower extremity, prior to December 23, 2016, and in excess of 40 percent from that date.

5.  Entitlement to an initial compensable evaluation for radiculopathy, sciatic nerve, right lower extremity, prior to December 23, 2016, and in excess of 40 percent from that date.

6.  Entitlement to an initial compensable evaluation for radiculopathy, femoral nerve, left lower extremity, prior to December 23, 2016, and in excess of 30 percent from that date.

7.  Entitlement to an initial compensable evaluation for radiculopathy, femoral nerve, right lower extremity, prior to December 23, 2016, and in excess of 30 percent from that date.

8.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), prior to December 23, 2016.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to August 1962, January 1966 to September 1973 and March 1974 to June 1988.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The rating decision denied increased evaluations for tinnitus and bilateral hearing loss.  It granted a 10 percent evaluation for degenerative disc disease at L4-L5, from January 5, 2012, the date of claim.  

A January 2017 rating decision assigned a 20 percent evaluation for the Veteran's degenerative disc disease at L4-L5, from December 23, 2016.  The rating decision also granted service connection for radiculopathy, sciatic nerve, left lower extremity, and service connection for radiculopathy, sciatic nerve, right lower extremity.  The evaluation for each disability was 40 percent, from December 23, 2016.  The rating decision granted service connection for radiculopathy, femoral nerve, left lower extremity, and service connection for radiculopathy, femoral nerve, right lower extremity.  The evaluation for each disability was 30 percent, from December 23, 2016.

The Veteran's radiculopathies of the sciatic and femoral nerves are manifestations of his service-connected degenerative disc disease at L4-L5.  When the Veteran disagreed with the amount of compensation awarded for his degenerative disc disease, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected degenerative disc disease.  See AB v Brown, 6 Vet. App. 35 (1993).  Moreover, regulations provide that VA is to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  38 CFR § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).  The Board is therefore required to consider whether ratings are warranted for any associated objective neurological abnormalities.  For these reasons, the Board concludes that when the Veteran appealed the rating assigned for degenerative disc disease at L4-L5, his appeal encompassed ratings for all associated objective neurological abnormalities.  Thus, the issues before the Board are as shown on the title page.

The Board is aware that the Veteran's February 2017 Notice of Disagreement with the January 2017 rating decision points out that his claim was received on May 9, 2014, and asserts that he is entitled to earlier effective dates for the radiculopathy awards.  In light of the fact that the Veteran's appeal of the rating assigned for degenerative disc disease at L4-L5 encompasses ratings for all associated objective neurological abnormalities, the Board has characterized the radiculopathy issues in terms of staged ratings.  

The report of a December 2016 hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) relates that the Veteran reported being unable to work and having had to retire due to tinnitus.  The Veteran has a combined 100 percent schedular evaluation, effective December 23, 2016.  Although a claim for TDIU has not been developed by the RO, a claim for TDIU, prior to December 23, 2016, is part of the increased rating claims before the Board because the claim has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, that issue is now properly before the Board.

The Veteran testified before the undersigned Veterans Law Judge during a June 2017 hearing.  A transcript of that hearing is in the record.  

A motion to advance this appeal on the Board's docket has been raised by the Board's acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

Thus, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the June 2017 hearing, the Veteran testified that he currently received VA treatment for his bilateral hearing loss.  In addition, at Belvoir Medical Center [Fort Belvoir Army Hospital], he currently received treatment for his hearing loss and back disability.  In fact, he received treatment for back flare-ups, and received medication for his back, from Fort Belvoir Army Hospital.  In this regard, a December 2016 DBQ relates that the Veteran took several medications for his back disability.  

A review of the record reveals that it does not contain any VA treatment records dated since September 20, 2011.  It does not contain any records from Fort Belvoir Army Hospital since October 24, 2012.  Those records must be obtained on remand.  

During the June 2017 hearing, the Veteran also testified that he used a cane because of balance problems.  The most recent VA examination of the Veteran's tinnitus, conducted in December 2016, is negative for complaints, symptoms or findings related to loss of balance.  As a result, the Board finds that the proper adjudication of the Veteran's claim for an increased evaluation for tinnitus requires another VA examination.  

The most recent VA examination of the Veteran's back disability conducted in December 2016, fails to address pain on passive motion.  The examination therefore fails to satisfy 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

As noted above in the Introduction, the issue of entitlement to a TDIU, prior to December 23, 2016, is properly before the Board.  See Rice, supra.  That claim is inextricably intertwined with the claims being remanded.  In this regard, the Board notes that the Veteran has not received proper notice as to the information necessary to substantiate his claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran a letter that notifies him of the information and evidence required for a TDIU and ask that he complete a VA Form 2188940, Application for Increased Compensation Based on Unemployability.

2.  Obtain and associate with the Veteran's eFolders copies of any outstanding VA treatment records, to include those dated since September 20, 2011.  

3.  Obtain and associate with the Veteran's eFolders copies of any outstanding treatment records from Fort Belvoir Army Hospital, to include those dated since October 24, 2012.  

4.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected tinnitus.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the disability.  The appropriate DBQ should be filled out for this purpose, if possible.

In particular, the examiner must address and test any loss of balance that may exist.  

5.  Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected degenerative disc disease at L4-L5.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the disability.  The appropriate DBQ should be filled out for this purpose, if possible.

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so. 

6.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

